DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendments
This is a final office action in response to applicant's arguments and remarks filed on 12/22/2020.
	
Status of Rejections
All previous rejections are withdrawn in view of applicant’s amendments.
New grounds of rejection are presented in view of applicant’s amendments. 

Claim(s) 1-3 and 11-13 are pending and under consideration for this Office Action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shimamune et al (US 7,566,389 B2) in view of Kim et al (“Effect of an Etching Ti Substrate on a Catalytic Oxide Electrode”, Journal of The Electrochemical Society, 148, 3, 2001, pages B111-B115), Ban et al (“Surface modification of titanium by etching in concentrated sulfuric acid”, Dental Materials, 22, 2006, pages 1115-1120), Ashizawa (US 5,665,218) and Urgeghe et al. (WO 2010/055065 A1) as evidenced by Akiyama et al. (US 6,250,251 B1).

Claim 1: Shimamune teaches an electrode comprising a thermally treated titanium valve metal substrate (see e.g. col 1, lines 39-40 and 61-67 on Shimamune) consisting of an etched surface with an acid etchant and titanium (see e.g. col 1, lines 54-55 of Shimamune), an internal electrocatalytic coating (see e.g. abstract of Shimamune), an external electrocatalytic coating (see e.g. abstract of Shimamune) of different composition overlaid thereto (the internal and external layers can have different components and precursors, see e.g. col 2, lines 1-13 and lines 37-52 of Shimamune, with different concentrations, see e.g. col 3, lines 16-26 of Shimamune), the roughness profile of said substrate having an Ra of 2-13 µm (see e.g. col 1, lines 57-58 Shimamune), said internal electrocatalytic coating comprising ruthenium, iridium (see e.g. col 2, lines 1-4 of Shimamune) and tantalum (see e.g. col 2, lines 9-12 of Shimamune) wherein an overall specific loading of iridium and ruthenium expressed as metals in said internal electrocatalytic coating is ~4 g/m2 (see note 1 below), said an external electrocatalytic coating comprising a mixture of oxides of iridium, ruthenium (see e.g. col 2, lines 40-41 of Shimamune), and titanium (see e.g. col 2, lines 43-46 of Shimamune).

Note 1: The overall loading of iridium and ruthenium in the internal layer was calculated using the molecular weights of Ta (~181 g/mol), Ru (~101 g/mol), and Ir (~192 g/mol), the molar ratio of the valve metal to the platinum group metals being 1:1 (see e.g. col 3, 2 for the internal layer (see e.g. col 2, lines 22-25 of Shimamune). The total molar ratio for the internal layer would be 3:2:1. With a basis of 10 moles, this yields the following molar amounts: 5 moles of tantalum, 3.33 moles of ruthenium, 1.67 moles of iridium. Multiplying each element by its molecular weight yields the following masses: ~905 g of tantalum, ~336 g of ruthenium, and ~320 g of iridium. The mass percent of ruthenium is ~22% and the mass percent of iridium is ~20%. Multiplying the total loading by the mass percent of iridium and ruthenium (~42%) yields a loading of iridium and ruthenium of ~4 g metal/m2.

Shimamune does not explicitly teach that that the noble metal loading of the external layer is not lower than 7 g/m2. Shimamune teaches that the noble metal loading of the external coat is ~7 g/m2 (see note 2 below). MPEP § 2144.05 I “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” Thus since the value of Shimamune overlaps that of the claim 1, the limitation regarding the loading of the external layer would be obvious to a person having ordinary skill in the art at the time of invention.

Note 2: The overall loading of noble metal in the external layer was calculated using the molecular weights of Ti (~48 g/mol), Ru (~101 g/mol), and Ir (~192 g/mol), the molar ratio of the valve metal to the platinum group metals being 1:1 (see e.g. col 3, lines 31- 35 of Shimamune), the molar ratio of ruthenium to iridium being 2:1 (see e.g. col 3, lines 2 for the internal layer (see e.g. col 3, lines 4-7 of Shimamune). The total molar ratio for the internal layer would be 3:2:1. With a basis of 10 moles, this yields the following molar amounts: 5 moles of titanium, 3.33 moles of ruthenium, 1.67 moles of iridium. Multiplying each element by its molecular weight yields the following masses: ~240 g of tantalum, ~336 g of ruthenium, and ~320 g of iridium. The mass percent of ruthenium is ~38% and the mass percent of iridium is ~36%. Multiplying the total loading by the mass percent of iridium and ruthenium (~74%) yields a loading of iridium and ruthenium of ~7 g metal/m2.

Shimamune does not explicitly teach that the weight loss from the etching of the substrate is not lower than 180 g/m2 of metal surface. Kim teaches that the etchant type and length of etching/amount of metal etched affects surface pattern of titanium substrates (see e.g. connecting paragraph of page B111 and B112 of Kim). Specifically, Kim teaches metal losses of 77 g/m2 and 212 g/m2 (2.57mg/cm2 h and 7.08 mg/cm2 h for 3 hours, see e.g. page B111, col 2, paragraph starting with “Figure 1” and Figure 2 of Kim). These patterns subsequently affect the adhesion of coatings onto the substrate (see e.g. page B112, col 1 of Kim). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of Shimamune by adjusting the length of time the substrate is etched to get the desired surface morphology. Kim teaches metal losses of 77 g/m2 and 212 g/m2 are suitable amounts for titanium substrates. 



Shimamune does not explicitly teach that the Rz value of the electrode 20-50 µm. Ashizawa teaches a substrate (base material like titanium, see e.g. col 4, lines 34-35 of Ashizawa) with a Rz value of 10-40 µm that improves the adhesion strength between the substrate and intermediate valve oxide layer and the adhesion strength between the intermediate valve oxide layer and the outer catalyst layer is increased (see e.g. col 5, lines 46-55 of Ashizawa). It would be obvious to a person having ordinary skill in the art at the time of invention to modify the electrode Shimamune so that the Rz value of the substrate is between 10-40 µm as taught in Ashizawa because the Rz value taught in Ashizawa improves adhesion between a titanium substrate and intermediate valve oxide layer and between the intermediate valve oxide layer and an outer catalyst layer. Furthermore, the Rz value of substrate is a result effective variable that affects the adhesion between the substrate and the coating as evidenced by Akiyama and Ashizawa (see e.g. col 3, lines 27-33 of Akiyama and col 5, lines 46-55 of Ashizawa). It would be obvious to a person having ordinary skill in the art at the time of invention to 

MPEP § 2144.05 I “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” Thus since the range for Rz of Shimamune in view of Ashizawa overlaps that of the claim 1, the limitation regarding the Rz would be obvious to a person having ordinary skill in the art at the time of invention.

Shimamune in view of Ashizawa does not explicitly teach that the electrode comprises a protective layer of valve metal oxides between the substrate and internal catalytic layer. Urgeghe teaches a protective layer of titanium oxide and other metal oxides like tantalum between a substrate and the catalytic layer (see e.g. abstract of Urgeghe) that prevents the passivation of the valve metal substrate corrosive environments (see e.g. connecting sentence of page 3 and 4 of Urgeghe). It would be obvious to a person having ordinary skill in the art at the time of invention to modify the electrode of Shimamune to include the protective layer of titanium oxide and other metal oxides like tantalum between a substrate and the catalytic layer taught in Urgeghe because the protective layer prevents the passivation of the valve metal substrate corrosive environments.

Claim 2: Shimamune in view of Kim, Ban, Ashizawa and Urgeghe teaches that the external electrocatalytic layer comprises oxides (see e.g. col 1, lines 33-35 of 

Claim 3: Shimamune in view of Kim, Ban, Ashizawa and Urgeghe teaches that the internal electrocatalytic layer comprises oxides (see e.g. col 1, lines 28-30 of Shimamune) of tantalum (see e.g. col 10-13 of Shimamune) and ruthenium and iridium (see e.g. col 2, lines 6-7 of Shimamune). The ratio of iridium and ruthenium for the internal layer can be 2:1 (see e.g. col 3, lines 16-19 of Shimamune) and the ratio of the valve metal (tantalum) to iridium and ruthenium can be 1:2 (see e.g. col 3, lines 22-26 of Shimamune) which yields molar concentrations of 44%, 22% and 33% for ruthenium, iridium and tantalum respectively, which overlaps with the claimed range of 42-52%, 22-28%, and 20-36%. MPEP § 2144.05 I “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” 
Claims 11-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable
over Zolotarsky et al. (US 2002/0139689 A1) in view of Shimamune, Kim, Ban, Ashizawa and Urgeghe as evidenced by Akiyama.

Claim 11: Zolotarsky teaches an electrolytic cell (see e.g. #10 on Fig 1 of Zolotarsky) for alkali metal hypochlorite production (sodium hypochlorite, see e.g. abstract of Zolotarsky) comprising an aqueous electrolyte containing alkali metal chlorides (brine, see e.g. abstract of Zolotarsky), at least one pair of electrodes (see e.g. both #12 on Fig 1 of Zolotarsky), each electrode comprising a valve metal substrate (see e.g. lines 1 -3 of [0026] of Zolotarsky) and an external coating of titanium oxide, ruthenium oxide, and iridium oxide (see e.g. lines 11 -14 of [0019] of Zolotarsky) and a timed control system (timer controlling closing and opening of contact switches, see e.g. lines 4-6 of [0020] of Zolotarsky) to alternatively polarize said electrodes for a predetermined period of time (see e.g. lines 7-9 of [0020] of Zoltarsky).

Zolotarsky does not explicitly teach that the electrodes are the electrode according to claim 1. 

Claim 1: Shimamune teaches an electrode comprising a thermally treated titanium valve metal substrate (see e.g. col 1, lines 39-40 and 61-67 on Shimamune) consisting of an etched surface with an acid etchant and titanium (see e.g. col 1, lines 54-55 of Shimamune), an internal electrocatalytic coating (see e.g. abstract of Shimamune), an external electrocatalytic coating (see e.g. abstract of Shimamune) of different composition overlaid thereto (the internal and external layers can have different components and precursors, see e.g. col 2, lines 1-13 and lines 37-52 of Shimamune, with different concentrations, see e.g. col 3, lines 16-26 of Shimamune), the roughness profile of said substrate having an Ra of 2-13 µm (see e.g. col 1, lines 57-58 Shimamune), said internal electrocatalytic coating comprising ruthenium, iridium (see e.g. col 2, lines 1-4 of Shimamune) and tantalum (see e.g. col 2, lines 9-12 of Shimamune) wherein an overall specific loading of iridium and ruthenium expressed as metals in said internal electrocatalytic coating is ~4 g/m2 (see note 1 below), said an external electrocatalytic coating comprising a mixture of oxides of iridium, ruthenium (see e.g. col 2, lines 40-41 of Shimamune), and titanium (see e.g. col 2, lines 43-46 of Shimamune).

Note 1: The overall loading of iridium and ruthenium in the internal layer was calculated using the molecular weights of Ta (~181 g/mol), Ru (~101 g/mol), and Ir (~192 g/mol), the molar ratio of the valve metal to the platinum group metals being 1:1 (see e.g. col 3, lines 22-26 of Shimamune), the molar ratio of ruthenium to iridium being 2:1 (see e.g. col 3, lines 16-18 of Shimamune), and a total loading of 10 g metal/m2 for the internal layer (see e.g. col 2, lines 22-25 of Shimamune). The total molar ratio for the internal 2.

It would be obvious to a person having ordinary skill in the art at the time of invention to
replace the electrodes of Zolotarsky with the electrode described above taught in
Shimamune because the electrode of Shimamune has high activity, low cell voltages,
and a long service life (see e.g. col 1, lines 14-21 of Shimamune).

Zolotarsky in view of Shimamune does not explicitly teach that that the noble metal loading of the external layer is not lower than 7 g/m2. Shimamune teaches that the noble metal loading of the external coat is ~7 g/m2 (see note 2 below). MPEP § 2144.05 I “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” Thus since the value of Shimamune overlaps that of the claim 1, the limitation regarding the loading of the external layer would be obvious to a person having ordinary skill in the art at the time of invention.

Note 2: The overall loading of noble metal in the external layer was calculated using the molecular weights of Ti (~48 g/mol), Ru (~101 g/mol), and Ir (~192 g/mol), the molar 2 for the internal layer (see e.g. col 3, lines 4-7 of Shimamune). The total molar ratio for the internal layer would be 3:2:1. With a basis of 10 moles, this yields the following molar amounts: 5 moles of titanium, 3.33 moles of ruthenium, 1.67 moles of iridium. Multiplying each element by its molecular weight yields the following masses: ~240 g of tantalum, ~336 g of ruthenium, and ~320 g of iridium. The mass percent of ruthenium is ~38% and the mass percent of iridium is ~36%. Multiplying the total loading by the mass percent of iridium and ruthenium (~74%) yields a loading of iridium and ruthenium of ~7 g metal/m2.

Zolotarsky in view of Shimamune does not explicitly teach that the weight loss from the etching of the substrate is not lower than 180 g/m2 of metal surface. Kim teaches that the etchant type and length of etching/amount of metal etched affects surface pattern of titanium substrates (see e.g. connecting paragraph of page B111 and B112 of Kim). Specifically, Kim teaches metal losses of 77 g/m2 and 212 g/m2 (2.57mg/cm2 h and 7.08 mg/cm2 h for 3 hours, see e.g. page B111, col 2, paragraph starting with “Figure 1” and Figure 2 of Kim). These patterns subsequently affect the adhesion of coatings onto the substrate (see e.g. page B112, col 1 of Kim). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the cell of Zolotarsky in view of Shimamune by adjusting the length of time the substrate is etched to get the desired surface morphology. Kim teaches metal losses of 77 g/m2 and 212 g/m2 are suitable amounts for titanium substrates. 

Zolotarsky in view of Shimamune does not explicitly teach that the etchant is a sulfur acid etchant. Ban teaches that sulfuric acid is a suitable acid etchant for titanium substrates (see e.g. abstract of Ban). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the cell of Zolotarsky in view of Shimamune by using sulfuric acid as the etchant because Ban teaches a suitable acid etchant for titanium substrates and MPEP § 2144.07 states “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. 

Zolotarsky in view of Shimamune does not explicitly teach that the Rz value of the electrode 20-50 µm. Ashizawa teaches a substrate (base material like titanium, see e.g. col 4, lines 34-35 of Ashizawa) with a Rz value of 10-40 µm that improves the adhesion strength between the substrate and intermediate valve oxide layer and the adhesion strength between the intermediate valve oxide layer and the outer catalyst layer is increased (see e.g. col 5, lines 46-55 of Ashizawa). It would be obvious to a person having ordinary skill in the art at the time of invention to modify the electrode Zolotarsky in view of Shimamune so that the Rz value of the substrate is between 10-40 µm as taught in Ashizawa because the Rz value taught in Ashizawa improves adhesion between a titanium substrate and intermediate valve oxide layer and between the intermediate valve oxide layer and an outer catalyst layer. Furthermore, the Rz value of substrate is a result effective variable which affects the adhesion between the substrate 

MPEP § 2144.05 I “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” Thus since the range for Rz of Zolotarsky in view of Shimamune and Ashizawa overlaps that of the claim 1, the limitation regarding the Rz would be obvious to a person having ordinary skill in the art at the time of invention.

Zolotarsky in view of Shimamune and Ashizawa does not explicitly teach that the electrode comprises a protective layer of valve metal oxides between the substrate and internal catalytic layer. Urgeghe teaches a protective layer of titanium oxide and other metal oxides like tantalum between a substrate and the catalytic layer (see e.g. abstract of Urgeghe) that prevents the passivation of the valve metal substrate corrosive environments (see e.g. connecting sentence of page 3 and 4 of Urgeghe). It would be obvious to a person having ordinary skill in the art at the time of invention to modify the electrode of Zolotarsky in view of Shimamune and Ashizawa to include the protective layer of titanium oxide and other metal oxides like tantalum between a substrate and the catalytic layer taught in Urgeghe because the protective layer prevents the passivation of the valve metal substrate corrosive environments.

Claim 12: Zolotarsky in view of Shimamune, Kim, Ban, Ashizawa, and Urgeghe teaches an ion chloride concentration of 2 g/L (80g of NaCI in 40L of water, see e.g. lines 1-2 of [0034] of Zolotarsky). 

Claim 13: When the applicant claims a product in terms of a function, property or characteristic and the product of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, one having ordinary skill in the art would have reasonably expected that similar products would have had similar properties. Since the cells of claim 13 and Zolotarsky in view of Shimamune, Kim, Ban, Ashizawa, and Urgeghe are structurally the same, the cell of Zolotarsky in view of Shimamune, Kim, Ban, Ashizawa, and Urgeghe would be capable of switching polarities on time periods of 0.5-60 minutes.

Response to Arguments
Applicant’s arguments about the newly amended limitations filed on 12/22/2020 with respect to the rejection(s) of the claim(s) under 35 USC 103 over Shimamune have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Shimamune in view of Kim and Ban.   

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961.  The examiner can normally be reached on 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795